DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/18/2022 has been entered.

Claim Objections
Claim 5 is objected to because of the following informalities: As written, claim 5 is grammatically incorrect. It is suggested to replace the term “locate” on line 2 with the phrase “are located” in order to overcome this rejection.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  The phrase “the distal direction” on line 3 lacks proper antecedent basis since no such direction has been recited earlier in a claim upon which claim 8 depends. It is suggested to replace the term “the” in this phrase with the term “a”.  Appropriate correction is required.
 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 1-10, 12-14 and 16 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Galli (US Pat 5,681,291).
Re claim 1, Galli discloses an injection device (as seen in Fig 4-6; it is noted that all reference characters cited below refer to Fig 4-6 unless otherwise noted) for administering a substance (it is noted that the phrase “for administering a substance is a functional limitation and, therefore, “a substance” is not a part of the claimed invention; this limitation is met in view of Col 1, Lines 4-11 that disclose that the syringe provides a “medicament injection”), comprising a housing 1+14+24 (Col 5, Lines 38-43 and Col 5, Line 63 – Col 6, Line 6 disclose that components 1, 14 and 24 are fixedly attached to one another; accordingly, one of ordinary skill in the art would recognize that this combination of components comprises “a housing”); a syringe 4 with a needle 10, the syringe connected to the housing in an axially fixed manner (Col 5, Lines 10-12 disclose that the syringe is held by component 1 of the housing) during manual piercing by the needle by pushing the injection device onto or against a surface (Col 6, Lines 7-12), the needle being surrounded by a protective sleeve 5 in a first position of the protective sleeve (the position seen in Fig 4) and exposed from the protective sleeve when the protective sleeve is pushed back to a second position of the protective sleeve (the position seen in Fig 5); a plunger rod 23; at least one retaining element 17+19+21 associated with the plunger rod (as seen in Fig 4) for retaining the plunger rod in a fixed position relative to the housing (Col 5, Lines 48-61); a displaceable lock 5 comprising the protective sleeve (the protective sleeve itself is a displacement lock in view of Col 6, Lines 7-40), wherein the protective sleeve is configured to slide inside the housing (Col , Lines 20-22 and Col 6, Lines 25-34) and the displaceable lock holds, in the first position of the protective sleeve, the at least one retaining element in a retained position relative to the housing (Col 6, Lines 28-34), and the displaceable lock releases, in the second position of the protective sleeve, the at least one retaining element (Col 6, Lines 31-34); and further retaining elements (projecting lug 8, projecting lug 9, the recess immediately distal lug 8 and the recess immediately proximal lug 8; the recesses labeled in annotated Fig A below) that, in a retaining position of the further retaining elements, generate an initial resistance retaining the protective sleeve in the first position when the protective sleeve is urged towards the second position by a user pushing the injection device onto or against the surface to be pierced (Col 5, Lines 28-35), and that subsequently release the protective sleeve so that the protective sleeve slides abruptly into the injection device while the user manually pierces the surface with the needle (Col 6, Lines 12-19).

    PNG
    media_image1.png
    440
    785
    media_image1.png
    Greyscale

Re claim 2, Galli discloses that the protective sleeve comprises two axially extending arms (as seen in Fig 4 and labeled in annotated Fig B below).  

    PNG
    media_image2.png
    481
    781
    media_image2.png
    Greyscale


Re claim 3, Galli discloses that the further retaining elements include radially projecting lugs and co-operating recesses (as seen in Fig 4-6 and labeled in annotated Fig A above).  
Re claim 4, Galli discloses that the radially projecting lugs project radially outward (as seen in Fig 4-6 and Fig A above).
Re claim 5, Galli discloses that the further retaining elements are associated with the protective sleeve (as seen in Fig 4-6, the further retaining elements all cooperating with the protective sleeve; therefore, one of ordinary skill in the art would interpret them as being “associated with” the protective sleeve) and locate in a co-operating groove or recess of the housing (as seen in Fig 4-6, all of the further retaining elements are located in the recess formed by the interior of housing component 5).
Re claim 6, Galli discloses that the further retaining elements comprise lugs projecting radially outward (as see in Fig 4-6 and Fig A above).  
Re claim 7, Galli discloses an injection spring 22 which is supported against the housing or against an element connected to the housing (as seen in Fig 4, the spring 22 is supported against portion 15 of component 14 of the housing) and which pushes the plunger rod in a distal direction (Col 6, Lines 35-40).
Re claim 8, Galli discloses a protective sleeve spring 36 which is supported against the housing of the injection device or an element connected to the housing (as seen in Fig 4, the spring 36 is supported against component 1 of the housing) and which pushes the protective sleeve in the distal direction (Col 7, Lines 11-18).
Re claim 9, Galli discloses that, upon removal of the injection device from the surface and movement of the protective sleeve by the protective sleeve spring into a front-most position, the at least one retaining element snaps over an end of a locking element 31 (as seen in Fig 6; Col 7, Lines 11-18) and generates a click (due to the elastic nature of the end of the sleeve 5, one of ordinary skill in the art would recognize that a click would inherently be produced even if it is not discernable to the human ear; it is noted that the claim does not require the click to be audible to the human ear), indicating a locked state of the injection device (Col 7, Lines 19-23), and wherein in the locked state, the protective sleeve is blocked from moving (Col 7, Lines 19-23).
Re claim 10, Galli discloses that the at least one retaining element is provided on the plunger rod (as seen in Fig 4, element 21 of the at least one retaining element is in direct contact with the plunger rod 23).  
Re claim 12, Galli discloses that, in the second position of the protective sleeve, the displaceable lock releases the at least one retaining element to automatically trigger a dispensing operation (Col 6, Lines 20-40).
Re claim 13, Galli discloses that a first of the at least one retaining element causes a first click at an end of a dispensing operation by interaction with an element of the housing (one of ordinary skill in the art would recognize that a click would be produced when the distal end of the plunger rod hits the distal end of the syringe, as in Fig 5, even if his click were not loud enough to be audible to the human ear; it is noted that the claim does not require the click to be audible to the human ear; since component 19 of the at least one retaining element interacts with component 14 of the housing leading to release of the plunger rod, one of ordinary skill in the art would recognize that this component “causes” the first click).
Re claim 14, Galli discloses that, upon removal of the injection device from the surface and movement of the protective sleeve by a protective sleeve spring 36 into a front-most position (Col 7, Lines 11-19), a second of the at least one retaining element snaps over an end of a locking element 31 and generates a second click  (due to the elastic nature of the end of the sleeve 5, one of ordinary skill in the art would recognize that a click would inherently be produced even if it is not discernable to the human ear; it is noted that the claim does not require the click to be audible to the human ear), indicating a locked state of the injection device (Col 7, Lines 19-23), and wherein in the locked state, the protective sleeve is blocked from moving (Col 7, Lines 19-23).
Re claim 16, Galli discloses that the further retaining elements include a releasable catch connection causing a minimum opposing force to be overcome when the protective sleeve is moved into the housing (Col 6, Lines 12-27).

Claims 1, 5, 7, 8 and 10-12 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lesch Jr et al. (PG PUB 2009/0299278).
Re claim 1, Lesch discloses an injection device 10 (Fig 1; it is noted that all reference characters cited below refer to Fig 1 unless otherwise noted) for administering a substance (it is noted that the phrase “for administering a substance” is a functional recitation and, therefore “a substance” is not a part of the claimed invention; this limitation is met in view of Para 16 that discloses that the syringe is “for holding medicament therein”), comprising a housing 12+14+16+54 (Para 16 and 23 disclose that components 12, 14, 16 and 54 are all fixed to one another; thus one of ordinary skill in the art would recognize that the combination of these components comprise “a housing”); a syringe 18 with a needle 24, the syringe connected to the housing in an axially fixed manner (due to it being held by component 16 of the housing, as described in Para 16) during manual piercing by the needle by pushing the injection device onto or against a surface (Para 27), the needle being surrounded by a protective sleeve 66 in a first position of the protective sleeve (seen in Fig 1) and exposed from the protective sleeve when the protective sleeve is pushed back to a second position of the protective sleeve (not shown in the drawings, but described in Para 25 as “an injecting position”); a plunger rod 60; at least one retaining element 58 associated with the plunger rod for retaining the plunger rod in a fixed position relative to the housing (as seen in Fig 2; Para 23 disclose that the recess 58 is formed in the plunger rod 60); a displaceable lock 64+66 comprising the protective sleeve (Para 26 disclose that components 64 and 64 are associated with one another such that movement of component 66 results in movement of component 64; thus, one of ordinary skill in the art would recognize that the combination of these components comprises the “protective sleeve”), wherein the protective sleeve is configured to slide inside the housing (Para 26) and the displaceable lock holds, in the first position of the protective sleeve, the at least one retaining element in a retained position relative to the housing (as seen in Fig 1,2; Para 23), and the displaceable lock releases, in the second position of the protective sleeve, the at least one retaining element (Para 25,26); and further retaining elements 56,56 that, in a retaining position of the further retaining elements, generate an initial resistance retaining the protective sleeve in the first position when the protective sleeve is urged towards the second position by a user pushing the injection device onto or against the surface to be pierced, and that subsequently release the protective sleeve so that the protective sleeve slides abruptly into the injection device while the user manually pierces the surface with the needle (Para 26).
Re claim 5, Lesch discloses that the further retaining elements are associated with the protective sleeve and locate in a co-operating groove or recess of the housing (as seen in Fig 2 and described in Para 26, the further retaining elements 56,56 contact component 64 of the protective sleeve and therefore are “associated” with it; as seen in Fig 2 they are located in the recess defined my component 12 of the housing).
Re claim 7, Lesch discloses an injection spring 62 which is supported against the housing or against an element connected to the housing (as seen in Fig 2, the spring 62 is supported against component 54 of the housing) and which pushes the plunger rod in a distal direction (Para 26).
Re claim 8, Lesch discloses a protective sleeve spring 72 which is supported against the housing of the injection device or an element connected to the housing (as seen in Fig 1, the spring 72 is supported against an element connected to component 16 of the housing) and which pushes the protective sleeve in the distal direction (Para 27).
Re claim 10, Lesch discloses that the at least one retaining element is provided on the plunger rod (as seen in Fig 1,2).  
Re claim 11, Lesch discloses that the protective sleeve is mounted in the housing so that the protective sleeve is prevented from rotating (this limitation is met in view of Para 26 which discloses that the protrusions 56 found on housing component 54 are received within openings 70 found on protective sleeve component 64; one of ordinary skill in the art would recognize that the protective sleeve is prevented from rotating or else the device would risk the openings the protrusions becoming unaligned, thus rendering the device inoperable).
Re claim 12, Lesch discloses that, in the second position of the protective sleeve, the displaceable lock releases the at least one retaining element to automatically trigger a dispensing operation (Para 26).  

Response to Arguments
Applicant’s arguments filed 12/30/2021 have been considered but are moot in view of the present rejections that do not utilize the previously cited Hommann et al. reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAMI A BOSWORTH whose telephone number is (571)270-5414. The examiner can normally be reached Monday - Thursday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KAMI A BOSWORTH/Primary Examiner, Art Unit 3783